Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Penn West Energy Trust enters into an arrangement agreement to acquire Reece Energy Exploration Corp. CALGARY, March 10 /CNW/ -(TSX-PWT.UN; NYSE-PWE) Penn West Energy Trust ("Penn West") and (TSXV-RXR) Reece Energy Exploration Corp. ("Reece") jointly announce that they have entered into an arrangement agreement (the "Arrangement Agreement") whereby Penn West will acquire all of the outstanding shares of Reece. The acquisition will be accomplished through a plan of arrangement (the "Arrangement") wherein each Reece share will be exchanged for 0.125 of a Penn West trust unit. Including the assumption of Reece's debt, the total acquisition cost is expected to be approximately $92.2 million. Penn West will be reducing its 2009 capital program by $40 million, being the amount of debt that Penn West anticipates assuming pursuant to the Arrangement. Based on the volume weighted average trading prices of Penn West's units and Reece's shares during the 20 trading days ending on March 9, the exchange ratio equates to a price of $1.39 per Reece share and represents a 50 percent premium to Reece's closing trading price on this date. The Arrangement will provide Reece shareholders enhanced liquidity and ownership in a large, light oil-weighted energy trust with strong growth prospects and the ability to accelerate the exploitation of Reece's prospect inventory. It is expected that approximately 4.6 million Penn West trust units will be issued to effect the Arrangement.
